Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication as filed on 4/23/2021.
This action is made Non-Final.

Claims 1 – 20 are pending in the case. Claims 1, 11, and 18 are independent claims. Claims 1, 11, 17, 18 and 19 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Applicant is directed to the new ground of rejection wherein the Examiner articulates how the newly added features of the amended claims are taught by the new combination of references. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8, 10, 11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saikaly (USPAT 7734995 B1) in view of Schuster (USPUB 20100179962 A1) and further in view of Jain (USPAT 9928230 B1).

Claim 1:
Saikaly teaches A method, comprising: storing, by a network device and in a memory, control object definitions (Col 3 ln 51-65); providing, by the network device, a section user interface to solicit a compilation of control objects for a section template (Col 4 ln 42-58 and Col 6 ln 10-14: form fragments are discussed, such as subforms wherein a user can control various document objects that can be added to subform containers); providing, by the network device, a forms user interface to assemble multiple section templates into an interactive form (Col 3 ln 32-36: a user interface is provided for runtime selection of form fragments, templates, and forms for inclusion in a form or formset), wherein providing the forms user interface comprises: soliciting user input for selected sections, from a group of stored section templates that includes the section template, to be used in the interactive form (Col 3 ln 32-36), providing an interface to assemble the selected sections into a multi-level hierarchy (Col 10 ln 8-23: form fragments can be assembled into a desired layer in the form (e.g., header fragment above body fragment which is above footer fragments), soliciting, from a user, input terms for the selected sections (Col 11 ln 52-57: fillable form fields are presented within the form, a user able to enter data into the  providing, by the network device, access by other registered users to the interactive form (Col 3 ln 32-60: users are given access to a server storing a form or formset); receiving, by the network device and from the other registered users, form data via the interactive form (Col 3 ln 32-60: users are given access to a server storing a form or formset); and storing, by the network device, the form data associated with the interactive form (Col 11 ln 52-57). 
Saikaly, by itself, does not seem to completely teach generating section path logic options for each of the selected sections based on the multi-level hierarchy and the input terms, receiving user selections from the section path logic options, and generating, based on the user selections, a section tree for the interactive form.
The Examiner maintains that these features were previously well-known as taught by Schuster.
Schuster teaches generating section path logic options for each of the selected sections based on the multi-level hierarchy and the input terms, receiving user selections from the section path logic options, and generating, based on the user selections, a section tree for the interactive form (Abstract, Fig 3A and 0036-37: discusses generating a decision tree representing questions which facilitates the completion of a form having a plurality of data fields, the decision tree being generated based on the questions, possible answers to the questions, and the order of the questions).
Saikaly and Schuster are analogous art because they are from the same problem-solving area, electronic document generation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Saikaly and Schuster before him or her, to combine the teachings of Saikaly and Schuster. The rationale for doing so would have been to obtain the benefit of validating the data entered by the user to ensure correct information is inputted.
Therefore, it would have been obvious to combine Saikaly and Schuster to obtain the invention as specified in the instant claim(s).

Saikaly in view of Schuster does not seem to teach soliciting, from a user, input options for the selected sections to trigger advancement through the interactive form, generating section path logic options for each of the selected sections based on the multi-level hierarchy and the input options, presenting the section path logic options as ranked probably path options, receiving, from the user, user selections from the presented ranked probable path options, and generating, based on the user selections, a section tree for the interactive form.
The Examiner maintains that these features were previously well-known as taught by Jain.
Jain teaches soliciting, from a user, input options for the selected sections to trigger advancement through the interactive form, generating section path logic options for each of the selected sections based on the multi-level hierarchy and the input options, presenting the section path logic options as ranked probably path options, receiving, from the user, user selections from the presented ranked probable path options, and generating, based on the user selections, a section tree for the interactive form (Col 13 ln 59-Col 14 ln 11: “the sections of a form can be nested…the form data may specify different views or portions of a form…form data may specify that different sections of a form should be shown, depending on a user’s responses to a first section of a form…an initial view of a form may ask a user to input information about exercise…form data may specify that if the user enters a type of exercise that is typical for that user, then the form should then proceed to display the next section…the form data may specify that if the user enters a type of exercise that is new for the user, one or more nested sections related to exercise should be provided…the form data may organize form sections into groups or hierarchies that specify different nested elements that are selectively displayed according to the current information about the user. Different views can be displayed in sequence as indicated by the form data”).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Saikaly and Jain before him or her, to combine the teachings of Saikaly and Jain. The rationale for doing so would have been to obtain the benefit of refining interactive forms to be more user friendly.
Therefore, it would have been obvious to combine Saikaly and Jain to obtain the invention as specified in the instant claim(s).

Claims 6 and 14:
Saikaly teaches providing the forms user interface further comprises: generating, based on the section tree, an interactive form preview (Table 2: renderPDFFormWithData method discusses an interactive preview of a form being presented for viewing or testing or approval).
Saikaly, by itself, does not seem to completely teach generating, based on the section tree.
The Examiner maintains that these features were previously well-known as taught by Schuster.
Schuster teaches generating, based on the section tree (Abstract, Fig 3A and 0036-37).
Saikaly and Schuster are analogous art because they are from the same problem-solving area, electronic document generation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Saikaly and Schuster before him or her, to combine the teachings of Saikaly and Schuster. The rationale for doing so would have been to obtain the benefit of validating the data entered by the user to ensure correct information is inputted.
Therefore, it would have been obvious to combine Saikaly and Schuster to obtain the invention as specified in the instant claim(s).
Claims 7 and 15:
Saikaly teaches storing the interactive form in a database that includes multiple interactive forms (Col 3 ln 54-62).

Claim 8:
Saikaly teaches providing the section user interface further comprises: soliciting a user selection of selected control objects, from a group of control objects, to be used in the section template, soliciting a user selection of an order for the selected control objects within the section template, soliciting, via a structured input template, available control settings for each of the selected control objects, and generating an interactive rendering of the section template (Col 3 ln 32-36, Col 4 ln 42-58 and Col 5 ln 46-63).

Claim 10:
Saikaly, by itself, does not seem to completely teach generating the section path logic options further comprises: presenting, to the user, path logic options for one of the selected sections, receiving a path logic input for the one of the selected sections, and generating, based on the path logic input and the multi-level hierarchy, path logic options for a subsequent one of the selected sections.
The Examiner maintains that these features were previously well-known as taught by Schuster.
Schuster teaches generating the section path logic options further comprises: presenting, to the user, path logic options for one of the selected sections, receiving a path logic input for the one of the selected sections, and generating, based on the path logic input and the multi-level hierarchy, path logic options for a subsequent one of the selected sections (Abstract, Fig 3A and 0036-37: discusses generating a decision tree representing questions which facilitates the completion of a form 
Saikaly and Schuster are analogous art because they are from the same problem-solving area, electronic document generation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Saikaly and Schuster before him or her, to combine the teachings of Saikaly and Schuster. The rationale for doing so would have been to obtain the benefit of validating the data entered by the user to ensure correct information is inputted.
Therefore, it would have been obvious to combine Saikaly and Schuster to obtain the invention as specified in the instant claim(s).

Claim 11:
Claim 11 essentially recites a network device, comprising: a communications interface configured to exchange data with network devices in a private network; one or more memories to store instructions; and one or more processors configured to execute the instructions to completely the steps of claim 1. As Saikaly teaches the claimed network device (Fig 1, Fig 7), claim 11 is rejected using the same rationale used above in the rejection of claim 1. 

Claim 16:
Saikaly teaches assign a unique identifier for the section template (Col 3 ln 62-65); solicit a user selection of selected control objects, from a group of control objects, to be used in the section template, solicit a user selection of an order for the selected control objects within the section template, solicit, via a structured input template, available control settings for each of the selected control objects, and generate an interactive rendering of the section template (Col 3 ln 32-36, Col 4 ln 42-58 and Col 5 ln 46-63).

Claim 17:
Saikaly, by itself, does not seem to completely teach generating the section path logic options, the one or more processors are further configured to: present, to the user, path logic options for one of the selected sections, receive path logic input for the one of the selected sections, and generate, based on the path logic input and the multi-level hierarchy, path logic options for a subsequent one of the selected sections.
The Examiner maintains that these features were previously well-known as taught by Schuster.
Schuster teaches generating the section path logic options, the one or more processors are further configured to: present, to the user, path logic options for one of the selected sections, receive path logic input for the one of the selected sections, and generate, based on the path logic input and the multi-level hierarchy, path logic options for a subsequent one of the selected sections (Abstract, 
Saikaly and Schuster are analogous art because they are from the same problem-solving area, electronic document generation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Saikaly and Schuster before him or her, to combine the teachings of Saikaly and Schuster. The rationale for doing so would have been to obtain the benefit of validating the data entered by the user to ensure correct information is inputted.
Therefore, it would have been obvious to combine Saikaly and Schuster to obtain the invention as specified in the instant claim(s).

Claim 18:
Claim 18 essentially recites a non-transitory computer-readable medium, storing instructions executable by one or more processors, the non-transitory computer-readable medium comprising one or more instructions to complete the steps of claim 1. Saikaly teaches the claimed non-transitory computer-readable medium (Claim 2) and therefore claim 18 is rejected using the same rationale used above in the rejection of claim 1.

Claim 19:
Saikaly, by itself, does not seem to completely teach generate section path logic options further comprise one or more instructions to: present, to the user, path logic options for one of the selected sections, receive path logic input for the one of the selected sections, and generate, based on the path logic input and the multi-level hierarchy, path logic options for a subsequent one of the selected sections.
The Examiner maintains that these features were previously well-known as taught by Schuster.
Schuster teaches generate section path logic options further comprise one or more instructions to: present, to the user, path logic options for one of the selected sections, receive path logic input for the one of the selected sections, and generate, based on the path logic input and the multi-level hierarchy, path logic options for a subsequent one of the selected sections (Abstract, Fig 3A and 0036-37: discusses generating a decision tree representing questions which facilitates the 
Saikaly and Schuster are analogous art because they are from the same problem-solving area, electronic document generation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Saikaly and Schuster before him or her, to combine the teachings of Saikaly and Schuster. The rationale for doing so would have been to obtain the benefit of validating the data entered by the user to ensure correct information is inputted.
Therefore, it would have been obvious to combine Saikaly and Schuster to obtain the invention as specified in the instant claim(s).

Claim 20:
Saikaly teaches provide the section user interface, further comprise one or more instructions to: solicit a user selection of selected control objects, from a group of control objects, to be used in the section template, solicit, via a structured input template, available control settings for each of the selected control objects, and generate an interactive rendering of the section template (Col 3 ln 32-36, Col 4 ln 42-58 and Col 5 ln 46-63).



Claims 2-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saikaly in view of Schuster and Jain, and further in view of Neylan (USPUB 20190129968 A1).

Claims 2 and 12:
Saikaly in view of Schuster and Jain teaches every feature of claims 1 and 11.
Saikaly, by itself, does not seem to completely teach each of the other registered users is assigned to one or more access groups, and wherein providing the forms user interface further comprises: -25-Docket No. 20180495soliciting access group control settings for each of the selected section.
The Examiner maintains that these features were previously well-known as taught by Neylan.
Neylan teaches each of the other registered users is assigned to one or more access groups, and wherein providing the forms user interface further comprises: -25-Docket No. 20180495soliciting access group control settings for each of the selected section (0038).
Saikaly and Neylan are analogous art because they are from the same problem-solving area, management of electronic document presentation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Saikaly and Neylan before him or her, to combine the teachings of Saikaly and Neylan. The rationale for doing so would have been to obtain the benefit of securing sensitive data.
Therefore, it would have been obvious to combine Saikaly and Neylan to obtain the invention as specified in the instant claim(s).


Claims 3 and 13:
Saikaly, by itself, does not seem to completely teach providing access by the other registered users to the interactive form further comprises: enforcing the access group control settings for each of the selected sections on a section- by-section basis.
The Examiner maintains that these features were previously well-known as taught by Neylan.
Neylan teaches providing access by the other registered users to the interactive form further comprises: enforcing the access group control settings for each of the selected sections on a section- by-section basis (0038).
Saikaly and Neylan are analogous art because they are from the same problem-solving area, management of electronic document presentation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Saikaly and Neylan before him or her, to combine the teachings of Saikaly and Neylan. The rationale for doing so would have been to obtain the benefit of securing sensitive data.
Therefore, it would have been obvious to combine Saikaly and Neylan to obtain the invention as specified in the instant claim(s).


Claim 4:
Saikaly, by itself, does not seem to completely teach each of the other registered users is assigned to one or more access groups, and wherein providing the forms user interface further comprises: soliciting access group control settings for the interactive form.
The Examiner maintains that these features were previously well-known as taught by Neylan.
each of the other registered users is assigned to one or more access groups, and wherein providing the forms user interface further comprises: soliciting access group control settings for the interactive form (0038).
Saikaly and Neylan are analogous art because they are from the same problem-solving area, management of electronic document presentation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Saikaly and Neylan before him or her, to combine the teachings of Saikaly and Neylan. The rationale for doing so would have been to obtain the benefit of securing sensitive data.
Therefore, it would have been obvious to combine Saikaly and Neylan to obtain the invention as specified in the instant claim(s).

Claim 5:
Saikaly, by itself, does not seem to completely teach providing access by the other registered users to the interactive form further comprises: enforcing the access group control settings for the interactive form.
The Examiner maintains that these features were previously well-known as taught by Neylan.
Neylan teaches providing access by the other registered users to the interactive form further comprises: enforcing the access group control settings for the interactive form (0038).
Saikaly and Neylan are analogous art because they are from the same problem-solving area, management of electronic document presentation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Saikaly and Neylan before him or her, to combine the 
Therefore, it would have been obvious to combine Saikaly and Neylan to obtain the invention as specified in the instant claim(s).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saikaly in view of Schuster and Jain and further in view of Rufener (USPUB 20070192671 A1).

Claim 9:
Saikaly in view of Schuster and Jain teaches every feature of claim 1.
Saikaly, by itself, does not seem to completely teach assign a contact for auto-generated notices associated with changes to the section template, or assign a contact for auto-generated notices when the section template is empty.
The Examiner maintains that these features were previously well-known as taught by Rufener.
Rufener teaches assign a contact for auto-generated notices associated with changes to the section template, or assign a contact for auto-generated notices when the section template is empty (0034).
Saikaly and Rufener are analogous art because they are from the same problem-solving area, management of electronic document presentation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Saikaly and Rufener before him or her, to combine the teachings of Saikaly and Rufener. The rationale for doing so would have been to obtain the benefit of 
Therefore, it would have been obvious to combine Saikaly and Rufener to obtain the invention as specified in the instant claim(s).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177